Order of disposition, Family Court, New York County (Edward Kaufmann, J.), entered November 17, 1995, terminating respondents’ parental rights, after a fact-finding determination that respondent mother had permanently neglected the children and respondent father had permanently neglected and abandoned them, transferring the custody and guardianship of said children to St. Dominic’s Home and the Commissioner of Social Services of the City of New York, unanimously affirmed, without costs.
The findings of neglect and abandonment are supported by clear and convincing evidence. Both parents were long-term drug and alcohol abusers who had made no sustained attempts at rehabilitation prior to the filing of the termination petition. Respondent mother had failed in multiple rehabilitation programs despite the agency’s diligent efforts and respondent father failed to make any contact with the children for over a year. In light of this history, and given the children’s bonding *221with their foster parents, termination of parental rights is in the best interests of the children. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.